Citation Nr: 1401182	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on Active duty from October 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The June 2009 Rating Decision denied the Veteran's claim of service connection for tinnitus.  The Veteran filed a timely Notice of Disagreement in December 2009.  The RO then furnished the Veteran a Statement of the Case in May 2010, and the Veteran filed a Substantive Appeal, Form 9, in May 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained therein are either duplicative or not relevant to the issues on appeal.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for tinnitus.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Veteran seeks service connection for tinnitus on the basis that he developed the conditions due to in-service, non-combat-related acoustic trauma as a result of his service as a military police officer in the Air Force.  The Veteran's service personnel records indicate that he received the Vietnam Service Medal, which indicates service in the Republic of Vietnam.  Additionally, service personnel records show that the Veteran served as machine gunner, the duties of which are consistent with potential hazardous noise exposure. 

In June 2009, the Veteran underwent an ordered VA examination.  The Veteran reported moderate to severe, bilateral, constant tinnitus.  The examiner reviewed the claims file and noted the Veteran's assertions that he had experienced tinnitus since service.  The examiner opined that the Veteran's tinnitus was less likely than not due to service because Veteran's service treatment records were silent for complaints of or treatment for tinnitus.  He additionally stated that the Veteran has "a history of several years of civilian noise exposure," which the examiner opined "is a more likely contributor" to the Veteran's tinnitus.  The examiner did not indicate what he Veteran's post-service occupation was or what type of post-service noise exposure the Veteran had experienced.  
 
In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As noted above, the VA examiner did not detail what type of post-service noise exposure the Veteran had experienced, nor did he provide any information as to the duration and severity of that exposure.  Thus, the examiner did not provide a sufficient rationale for his opinion as to the etiology of the Veteran's tinnitus.  Accordingly, the Board finds that the June 2009 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Given the evidence outlined above, the Veteran should now be afforded a new VA examination.  The examination shall provide a medical opinion concerning whether the Veteran's tinnitus is attributable to service, with consideration given to his competent and credible assertions that he has experienced the symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should indicated that the file has been reviewed and include discussion of the Veteran's lay assertions.  A complete medical and employment history shall be taken, and the examiner shall include a discussion of the onset of the Veteran's tinnitus.  The examiner shall provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his in-service noise exposure.  The opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).











